Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTION

2.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	NON-PRIOR ART REJECTION

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 10-15, 18-20, 22-25, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

A)	These claims are indefinite because step c of independent claim 1 recites 'linearizing the circular barcoded nucleic acid molecules to obtain truncated and barcoded nucleic acid molecules comprising a truncated portion of the target polynucleotide sequence in the circular barcoded nucleic acid molecule and the barcode in the circular barcoded nucleic acid molecule', but essential steps are missing such that it cannot be determined how such linearization is to produce truncated molecules.  That is, linearization of a circular nucleic acid does not in itself result in a truncated molecule.  Clarification is required.

B)	Claim 29 is further indefinite because 'the barcoded amplified product' lacks proper antecedent basis in claim 1, and also because claim 1 is drawn to a method, not to a barcoded amplified product.  Correction is required.

PRIOR ART REJECTIONS

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 10-15, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by any one of Miled (US 2014/0148364), Stapleton et al. (US 2016/0152972), or Hong et al. (2014). 	
These claims are drawn to a method comprising: providing barcoded nucleic acids; circularizing to obtain circular barcoded molecules; and linearizing the circular molecules to obtain truncated barcoded molecules.
Each of Miled, Stapleton et al., and Hong et al. teach such a method.  In Miled, see Figs. 1-3 and paragraphs 0005-0018, 0060-0065, 0078-0103, and 0251-0266.  In Stapleton et al., see Fig. 1 and paragraphs 0004-0008 and 0125-0149.  In Hong et al., see pages 1-12 and Fig. 1.
The claimed methods cannot be distinguished from the method taught in the cited references.




6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Miled (US 2014/0148364), Stapleton et al. (US 2016/0152972), or Hong et al. (2014).
These claims are drawn to the method as described and rejected above, with further limitations relating to: cells engineered with vectors for genetic alteration such as Cas9; or T cells, antibodies, or antigens.
The teachings of Miled, Stapleton et al., and Hong et al. are discussed above.
These references do not teach application of the methods to analyzing for engineered genetic alterations or immune-related alterations.
One of ordinary skill in the art would have been motivated to modify the method of any one of Miled, Stapleton et al., or Hong et al. by applying it to analyzing for engineered genetic alterations or immune-related alterations because such applications were unarguably routine and conventional in the prior art in next generation sequencing (NGS) technologies.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

CONCLUSION

7.	No claims are free of the prior art.	

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/15/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637